DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-13 are objected to because of the following informalities:  claims 1, 5 and 8 state “trackackable member” which should state “trackable member.”  Claim 12 discloses “e4xecuting” which should be “executing”.  Claim 13 states “comprises;” should be “comprises:”. Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claims disclose the terms “dynamic array,” “virtual array,” “moveable member” and “moveable member tracking system” which are not consistent with the terms set forth in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a base member removably fixed,” “a moveable member moveable relative,” and a “trackable member configured to be tracked” in claims 14-20 and “a moveable member tracking system to track” in claims 14-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the robotic system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 discloses “performing a robotic system tracking” as well as “a robotic tracking system” but does not actively set forth “a robotic system.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-12, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crawford et al (2019/0029765).
Regarding claim 1, Crawford et al disclose a method to form a dynamic array with a trackable member (804) associated with a moveable member (robot arm 104) that is moveable relative to a base member (base 106) (figs. 2 and 8), the method comprising:
defining a navigation space with a navigation system (location allows the camera to have a direct visual line of sight to the surgical field – [0046], fig.2);
positioning the trackable member in the navigation space with the moveable member at a first position (a first tracking array including at least three tracking markers – abstract, surgical instrument including tracking array – [0073]; fig.2);
defining a virtual array with the trackable member by moving the trackable member between the first position and a second position (when tracking any tool…tracking array’s primary purpose is to update the position of the end effector in the camera coordinate system…information about the location may be used to calculate the required moves – [0099]);
performing a navigation system tracking by (i) tracking the first position of the moveable member with the navigation system and (ii) tracking the second position of the moveable member with the navigation system (one or more tracking markers configured to track the movement of robot arm 104, end-effector 112, patient 210 and/or surgical instrument 608 in three dimensions – [0050]; cameras may track the location of instrument based on the position and orientation of tracking array and markers – [0073]; registration synchronization of two coordinate systems, at least 3 reference points on a rigid body that is observed simultaneously in each coordinate system – [0144]);
performing a moveable member tracking system tracking by (i) tracking the first position with a moveable member tracking system separate from the navigation system and (ii) tracking the second position with a moveable member tracking system separate from the navigation system (an image coordinate system using a first tracking array including at least three tracking markers – abstract; registration synchronization of two coordinate systems, at least 3 reference points on a rigid body that is observed simultaneously in each coordinate system – [0144]; an image coordinate system for a 3-dimensional 3D image volume for the patient using a first tracking array of at least three tracking markers – [0164]; image volume with virtual representation of a tool – [0165]); and 
correlating the navigation system tracking and the moveable tracking system tracking (registration synchronization of two coordinate systems, at least 3 reference points on a rigid body that is observed simultaneously in each coordinate system – [0144]; registration between the tracking coordinate system and the image coordinate system using the first tracking array – abstract, [0165]).
Regarding claim 2, Crawford et al disclose removably fixing the trackable member to the moveable member (before and after, inserting the surgical instrument into the guide tube of the end-effector, the end-effector is attached to the robotic arm – [0016], fig.8).
Regarding claim 5, Crawford et al disclose wherein defining the virtual array with the trackable member further comprises moving the trackable member between a plurality of positions (track the movement of the surgical instrument in three dimensions – [0050], monitor the location and movement of the marked objects – [0053]).
Regarding claim 6, Crawford et al disclose moving the moveable member to the second position with a robotic system (instrument placed into guide tube of the end-effector of the robot arm, relies on accurate positioning of the end-effector – [0092]); wherein tracking with the moveable member tracking system includes determining a motion of the moveable member relative to a base with at least one encoder associated with the robotic system (one or more tracking markers configured to track the movement of the robot arm, encoders for each motor of the robot – [0050];[0110]).
Regarding claim 7, Crawford et al disclose wherein defining the virtual array includes defining a three dimensional array larger than the moveable member (tracking subsystem may track the location of certain markers that are located on the different components of the system…may be shown to a user in relation to a three dimensional image – [0064], location of a surgical instrument or component on three dimensional image of the patient’s anatomy – [0066]).
	Regarding claim 8, Crawford et al disclose a method to form a dynamic array with a trackable member (804 – fig.8), comprising: 
	removably fixing a robotic system in a volume (robotic system on wheel placed in line of sight of tracking system – fig.2);
	moving a trackable member (instrument 608) with a moveable portion (robotic arm 104) of the robotic system to a first position (a first tracking array including at least three tracking markers – abstract, surgical instrument including tracking array – [0073]);
	moving the trackable member with the moveable position of the robotic system to a second position (when tracking any tool…tracking array’s primary purpose is to update the position of the end effector in the camera coordinate system…information about the location may be used to calculate the required moves – [0099]);
	performing a navigation system tracking by (i) tracking the first position of the trackable member with a navigation system in a navigation coordinate system and (ii) tracking the second position of the trackable member with the navigation system in the navigation coordinate system (cameras may track the location of instrument based on the position and orientation of tracking array and markers – [0073]; registration synchronization of two coordinate systems, at least 3 reference points on a rigid body that is observed simultaneously in each coordinate system – [0144]);
	performing a robotic system tracking by (i) tracking the first position with a robotic tracking system in a robotic coordinate system separate from the navigation system and (ii) tracking the second position with the robotic tracking system in the robotic coordinate system (the tracking system’s coordinate system and robot’s coordinate system are co-registered – [0121]);
	defining a virtual array with the trackable member by moving the trackable member between a first position and a second position (when tracking any tool…tracking array’s primary purpose is to update the position of the end effector in the camera coordinate system…information about the location may be used to calculate the required moves – [0099]); and 
	correlating the navigation system tracking and the robotic tracking system (the tracking system’s coordinate system and robot’s coordinate system are co-registered – [0121]).
Regarding claim 9, Crawford et al disclose positioning a localizer to define a navigation space in the volume (camera 200 – fig.2); wherein the trackable member is moved within the navigation space (tracking device 116 - fig.2).
Regarding claim 10, Crawford et al disclose registering the robotic system to a subject (each frame of data collected consists of tracked position of the DRB on the patient, the tracked position of the marker on the end effector and a snapshot of the positions of each robotic axis – [0124]), wherein a fixed position of the robotic system is fixed relative to the subject (surgical robot base 106) and the moveable portion is moveable relative to the subject (guide tube 114 housing instrument) (figs.2 and 8).
Regarding claim 11, Crawford et al disclose determining a position of the moveable portion relative to the fixed portion with the robotic tracking system (the geometric orientations of joints relative to the tracker are known by design and linear or angular positions of joints are known from encoders – [0110]).
Regarding claim 12, Crawford et al disclose wherein determining the position of the moveable portion relative to the fixed portion with the robotic tracking system, further comprises: receiving a signal from an encoder between the fixed position and the moveable portion (the geometric orientations of joints relative to the tracker are known by design and linear or angular positions of joints are known from encoders – [0110]); and determining a position of the moveable portion based on the received signal by executing instructions with a robotic processor (it is possible to directly track or calculate the 3D position of every section of the robot – [0110]).
Regarding claim 14, Crawford et al disclose a system to form a dynamic trackable array, comprising:
	a base member (base 106) removably fixed relative to a navigation space (base 106 is on wheels - fig.3);
	a moveable member (robot arms 104) moveable relative to at least a first position and a second position (track movement of robot arm 104 – [0050);
	a moveable member tracking system to track a position of the moveable member (one or more tracking markers configured to track the movement of the robot arm, encoders for each motor of the robot – [0050];[0110]);
	a tracking system including a tracking processor and a localizer, separate from the base member and the moveable member (the camera 200 may be separated from the robot system 100 – [0046]; commercially available optical tracking system – [0053]); and
	a trackable member (instrument) configured to be tracked by the tracking system and wherein the trackable member is moveable by the moveable member (tracking array 612 may be attached to an instrument 608 and may comprise tracking markers 804 – [0068]);
	wherein the tracking processor is configured to determine the position of the trackable member in at least the first position and the second position (cameras may track the location of instrument based on the position and orientation of tracking array and markers – [0073]; registration synchronization of two coordinate systems, at least 3 reference points on a rigid body that is observed simultaneously in each coordinate system – [0144]).
	Regarding claim 15, Crawford et al disclose wherein the moveable member is operable to move to a plurality of positions (control operation of a robotic actuator such as robot arm – [0142]).
	Regarding claim 16, Crawford et al disclose wherein the moveable member tracking system is operable to determine the plurality of positions of the moveable member (one or more tracking markers configured to track the movement of robot arm 104, end-effector 112, patient 210 and/or surgical instrument 608 in three dimensions – [0050]).
	Regarding claim 17, Crawford et al disclose a communication system; wherein the moveable member tracking system is operable to communicate the determined plurality of positions to the tracking system (computer may receive and process information from other component in order to display information to the user – [0063]).
	Regarding claim 19, Crawford et al disclose wherein the plurality of positions define a virtual array of trackable members (when tracking any tool…tracking array’s primary purpose is to update the position of the end effector in the camera coordinate system…information about the location may be used to calculate the required moves – [0099]).
	Regarding claim 20, Crawford et al disclose wherein the moveable member tracking system includes a first encoder between the base member and the moveable member operable to generate a signal regarding movement of the moveable member relative to the base member (one or more tracking markers configured to track the movement of the robot arm, encoders for each motor of the robot – [0050];[0110]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 4, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (2019/0029765) in view of Markowitz et al (2011/0054304).
Regarding claims 3 and 4, Crawford et al disclose wherein correlating the navigation system tracking and the moveable member tracking system tracking, further comprises: determining the first position in both the navigation system tracking and the moveable member tracking system tracking; determining the second position in both navigation system tracking and the moveable member tracking system tracking (a registration may be provided between a tracking coordinate system and an image coordinate system using a first tracking array including at least three tracking markers – abstract, markers used to monitor the location and movement of the marked objects – [0053]). 
Crawford et al fail to explicitly disclose executing instruction with a processor to formulate a translation map between the navigation system tracking and the moveable member tracking system tracking, and wherein formulating the translation map between the navigation system tracking and the moveable member tracking system tracking further comprises determining a relationship between the first position in the navigation system tracking and the moveable member tracking system tracking.
However, Markowitz et al teach in the same medical field of endeavor, executing instruction with a processor to formulate a translation map between the navigation system tracking and the tracking system tracking, and wherein formulating the translation map between the navigation system tracking and the tracking system tracking further comprises determining a relationship between the first position in the navigation system tracking and the tracking system tracking (generating a translation map between the first tracking coordinate system and the second tracking coordinate system to register a determined position with the first system with a determined position in the second tracking system – claim 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first position and second position determination  in the navigation system tracking coordinate system and the moveable member tracking system coordinate system of Crawford et al with formulating a translation map of Markowitz et al as it would provide positioning data of the navigation system tracking relative to the moveable member tracking system tracking.
Regarding claim 13, Crawford et al disclose wherein correlating the navigation system tracking and the robotic tracking system further comprises: identifying the first position in the robotic coordinate system and the navigation system; identifying the second position in the robotic coordinate system and the navigation coordinate system (cameras may track the location of instrument based on the position and orientation of tracking array and markers – [0073]; registration synchronization of two coordinate systems, at least 3 reference points on a rigid body that is observed simultaneously in each coordinate system – [0144]; the tracking system’s coordinate system and robot’s coordinate system are co-registered – [0121]).
Crawford et al fail to explicitly disclose creating a translation map between the robotic coordinate system and the navigation coordinate system based on the identified first position and second position in both the robotic coordinate system and the navigation coordinate system.
However, Markowitz et al teach in the same medical field of endeavor, creating a translation map between a first tracking system coordinate system and the navigation coordinate system based on the identified first position and second position in both the first tracking system coordinate system and the navigation coordinate system  (generating a translation map between the first tracking coordinate system and the second tracking coordinate system to register a determined position with the first system with a determined position in the second tracking system – claim 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first position and the second position in the robotic coordinate system and the navigation system of Crawford et al with creating a translation map between a first tracking system coordinate system and the navigation coordinate system of Markowitz et al as it would provide positioning data of the robotic coordinate system relative to the navigation coordinate system.
Regarding claim 18, Crawford et al disclose wherein the tracking system is operable to track the trackable member at the plurality of positions (a registration may be provided between a tracking coordinate system and an image coordinate system using a first tracking array including at least three tracking markers – abstract, markers used to monitor the location and movement of the marked objects – [0053]); and a moveable member coordinate system of the moveable member and a tracking system coordinate system of the tracking system (one or more tracking markers configured to track the movement of robot arm 104, end-effector 112, patient 210 and/or surgical instrument 608 in three dimensions – [0050]).
Crawford et al fail to explicitly disclose wherein the tracking processor is operable to determine a translation map between a moveable member coordinate system of the moveable member and a tracking system coordinate system of the tracking system.
However, Markowitz et al teach in the same medical field of endeavor, wherein the tracking processor is operable to determine a translation map between a first tracking coordinate system and a tracking system coordinate system of the tracking system (generating a translation map between the first tracking coordinate system and the second tracking coordinate system to register a determined position with the first system with a determined position in the second tracking system – claim 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify moveable member coordinate system of the moveable member and a tracking system coordinate system of the tracking system of Crawford et al with creating a translation map between a first tracking system coordinate system and the navigation coordinate system of Markowitz et al as it would provide positioning data of the robotic coordinate system relative to the navigation coordinate system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793